Citation Nr: 1326615	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-11 949A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to recognition of C.T., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served as a member of the Philippine Commonwealth Army from September 1941 to May 1942 and with the recognized guerrilla service from July 1945 to March 1946 in the service of the U.S. Armed Forces during World War II.  The Veteran died in December 1987.  The appellant is his surviving spouse.  The Veteran's daughter, C.T., is the subject of the appeal for recognition as a helpless child.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2010 rating decision of the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (the RO), which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death and determined that C.T., the Veteran's daughter, was not entitled to benefits as a "child" on the basis of permanent incapacity for self support by reason of mental or physical defects at the date of attaining the age of 18 under the provisions of 38 C.F.R. § 3.356 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that on February 23, 2011 and May 5, 2011, after the December 2010 statement of the case was issued and prior to certification and transfer of the appeal to the Board, additional evidence from the appellant was received at the RO.  The appellant submitted additional evidence in support of the application to reopen the claim for service connection for the cause of the Veteran's death.  Since this appeal involves a determination as to whether new and material evidence has been received pursuant to 38 C.F.R. § 3.156, the RO must consider this evidence in the first instance.  Also, under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied, a remand is required in order to ensure due process to the appellant.  

The Board notes that on February 23, 2011, prior to certification and transfer of the appeal to the Board, additional evidence from the appellant was received at the RO in support of the application for recognition of C.T., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  The appellant submitted an affidavit from two individuals who provided information regarding C.T.'s incapacity.  However, the RO did not consider and include this evidence in a supplemental statement of the case.  The record shows that this pertinent evidence has been associated with the claims folder after the December 2010 statement of the case was issued and prior to certification and transfer of the appeal to the Board.  Pursuant to 38 C.F.R. § 19.31, a remand is required in order to ensure due process to the appellant.  

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, the RO/AMC should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the appellant and she should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


